Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
2.        Claims 1-16 are pending in this application.



  Allowable Subject Matter/Reasons for Allowance
3.      Claims 1 and 9 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under its broadest reasonable interpretation, do not cover performance in the mind. For example, claimed the step of “manufacturing containers, including forming the containers with unique machine-readable codes that are integral to and irremovable from the containers to produce serialized containers” that cannot be practically applied in the mind.  Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because they do not recite a judicial exception. 

4.         Claims 1 and 9 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Wedderburn et al. (US 2015/0232319) disclose different instances of scanning or reading a machine-readable code associated with a container. For example, paragraph [0334] describes that a barcode on a container may be scanned/read to determine what fluid to use when refilling the container. Paragraph [0341] describes that a barcode on a container may be scanned/read by an automated container dispenser or a retail worker when the container is dispensed to or recollected from a consumer for purposes of tracking the container. Paragraph [0367] describes that a barcode on a container may be scanned/read for purposes of determining the expiration date of the fluid in the container. And paragraph [0377] describes that a barcode on a container may be scanned/read to determine the maximum amount of fluid that can be added to the container. However, Wedderbum does not disclose receiving by a server and from the customer, data obtained from customer-readings of the machine-readable codes by one or more electronic code readers, the data including a quantity of refills of the serialized containers. Rather, in Wedderburn, the only data that is obtained from readings of machine-readable codes and possibly stored in an electronic memory is that obtained from seller-readings of machine-readable codes, as described in paragraph [0341], More particularly, paragraph [0341] provides that a barcode may be scanned by a retail worker when the container is dispensed to or recollected from a consumer. A reading of a machine-readable code by retail worker at a point-of-sale or dispensing location is not a customer-reading performed prior to the container being supplied to a seller for sale, but rather is a seller-reading.
            2) Wittek (US 2015/0088620) disclose a system and method for reminding users to use, and for tracking usage of, reusable container and carry products such as reusable bags, boxes, cups, cup sleeves, and bottles, especially for food and beverages. In an aspect, the system and method provides an identification module which may be attached to or embedded within a reusable container or carry product. The identification module is preferably adapted to be detected by or be operatively connect to a mobile communication device such as a smart phone, smart watch, tablet, or some other device form factor. An app provided on the mobile communication device is used to provide a schedule or location based reminder to use the reusable product, and may track usage and environmental impact for an individual user or a group of users.
            3) Temko (US 2007/0214055) disclose a system for beverage dispensing and sales tracking. The system includes a data manager, a data store, and one or more sales nodes. In some embodiments, the data manager includes a point-of-sale server function. In some embodiments, the data manager obtains information from the sales nodes related to pouring of beverages, such as liquor. This information may include (1) who poured the drink, (2) where it was poured, (3) when it was poured, and (4) how much was poured. The data manager uses this information to maintain an accurate inventory of beverages and for billing beverage customers. The data manager stores and manipulates this information in the data store.
            Therefore, it is clear from the description of Wedderburn’s, Wittek’s and Temko’s inventions that the prior arts do not considered the possibility of: receiving by a server and from the customer, data obtained from customer-readings of the machine-readable codes by one or more electronic code readers, the data including a quantity of refills of the serialized containers; and earning revenue from the customer dependent on a pricing model that is determined using the data obtained from customer-readings of the machine-readable codes and that is based at least in part on the quantity of refills of the serialized containers., as included in claim 1; receiving from the customer, compensation for the serialized containers in accordance with an established pricing model; and providing agglomerated data to the customer in exchange for the compensation received from the customer, wherein the agglomerated data includes or is derived from both the data obtained from customer-readings of the machine-readable codes and the data obtained from other readings of the machine-readable codes, as included in claim 9.
5.         Claims (2-8, 16) and (10-15) are allowed because they are dependent claims of the allowable independent claims 1 and 9 above, in that order.


                                                            Conclusion
6.        Claims 1-16 are allowed.
7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                              July 30, 2022